UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
LORI MCLAUGHLIN,               )
                               )
          Plaintiff,           )
                               )
          v.                   ) Civil Action No. 11-1868 (RWR)
                               )
ERIC HOLDER, JR.,              )
                               )
          Defendant.           )
______________________________)

                        MEMORANDUM ORDER

     Plaintiff Lori McLaughlin brought employment discrimination

and retaliation claims against defendant Attorney General Eric

Holder, Jr., in his official capacity, under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.1   A May 25,

2012 memorandum opinion and order found that venue in the

District of Columbia is not proper under Title VII’s special

venue provision and granted the Attorney General’s motion for

transfer of venue to the Middle District of Florida.    McLaughlin

has moved for reconsideration, arguing that this case should be

consolidated with a separate, purportedly related case filed

four years ago in this district, and that the Attorney General’s

failure to explain why he did not object to venue in that case

demonstrates that he is engaged in forum shopping.   The judge to


     1
       The background of this case is more fully set out in
McLaughlin v. Holder, Civil Action No. 11-1868 (RWR), 2012 WL
1893627, at *1-2 (D.D.C. May 25, 2012).
                                 - 2 -


whom the earlier purportedly related case was assigned denied

McLaughlin’s motion to consolidate the two cases, see McLaughlin

v. Holder, Civil Action No. 08-1256 (RMC) (filed July 22, 2008),

June 7, 2012 Order Denying Mot. to Consolidate, and McLaughlin’s

identical motion to consolidate was accordingly denied in this

case.    See Local Civil Rule 40.5(d).   The issue of consolidation

is now moot, and McLaughlin’s remaining arguments for

reconsideration do not warrant revisiting the May 25th order

transferring this case.

        Under Federal Rule of Civil Procedure 54(b), a court may

reconsider an interlocutory order “as justice requires.”

Capitol Sprinkler Inspection, Inc. v. Guest Services, Inc., 630

F.3d 217, 227 (D.C. Cir. 2011) (citing Greene v. Union Mut. Life

Ins. Co. of Am., 764 F.2d 19, 22-23 (1st Cir. 1985)).    Justice

may require reconsideration where the court “has patently

misunderstood a party, has made a decision outside the

adversarial issues presented to the court by the parties, has

made an error not of reasoning, but of apprehension, or where a

controlling or significant change in the law or facts has

occurred since the submission of the issue to the court.”

Ficken v. Golden, 696 F. Supp. 2d 21, 35 (D.D.C. 2010) (internal

citations, quotation marks, and alterations omitted).    A court

may properly exercise its discretion by denying a motion for

reconsideration that “raise[s] . . . arguments for
                                 - 3 -


reconsideration the court ha[s] . . . already rejected on the

merits.”   Capitol Sprinkler Inspection, Inc., 630 F.3d at 227.

     McLaughlin does not assert that the May 25th order reflects

a patent misunderstanding of the issues or an error of

apprehension, that the order decided an issue not presented by

the parties, or that a fundamental change in the law or facts

has occurred.   McLaughlin identifies as “subsequent

developments” the fact that the trial scheduled in the case

purportedly related to the instant one was recently cancelled,

providing “an opportunity for the instant action to catch up”

with the other.   (Pl.’s Mot. for Reconsideration at 1, 4.)     Even

though her request for consolidation of the two cases was

denied, McLaughlin maintains that, given the procedural posture

of the two cases, “Defendant’s effort to transfer this case

. . . undeniably constitutes an exercise in extreme judicial

waste.”    (Pl.’s Reply at 2.)   McLaughlin’s contentions are

unavailing, however, because the reasoning of the May 25th

opinion did not turn on the procedural posture of the two cases,

or on considerations of judicial economy.    Developments that do

not bear on the reasoning behind an order that a party asks a

court to reconsider are not “significant change[s],” Ficken, 696

F. Supp. 2d at 35 (D.D.C. 2010), in the facts of a case.

Moreover, McLaughlin cites no authority, let alone any legal

authority arising “since the submission of the issue to the
                               - 4 -


court,” id., supporting the position that considering the status

of related cases or judicial economy is an appropriate exercise

when determining whether a plaintiff has satisfied Title VII’s

special venue provision.2

     In addition, McLaughlin asserts that the defendant is

engaged in forum shopping and that this warrants reconsidering

transfer.   (See Pl.’s Reply at 1 (“Defendant does not explain

why he has chosen two separate venues for cases involving the

     2
       Rather than presenting any significant new authority or
factual developments, McLaughlin contests the relevance of
Hamilton v. Paulson, Civil Action No. 07-1365 (RBW), 2008 WL
4531781 (D.D.C. Oct. 10, 2008), a case that the defendant cited
in support of his motion to dismiss and that the May 25th opinion
relied upon in part to support a finding that the existence of a
purportedly related case in this district was not relevant to
the Title VII venue inquiry. (Pl.’s Mot. for Reconsideration at
3; Pl.’s Reply at 1-2.) A motion for reconsideration is not a
vehicle for rearguing issues that already have been fully aired.
Moreover, McLaughlin’s renewed attempt to distinguish Hamilton
is not persuasive. She suggests that Hamilton’s rejection of
the “contention that the Court should deny the defendant’s
[12(b)(3)] motion because [the plaintiff] has a related case
pending in this Court,” id. at *3, was in error because it
relied upon a case addressing the exercise of pendant
jurisdiction over state law claims rather than venue over
purportedly related federal cases. The reasoning in Hamilton,
however, relied on other authority that McLaughlin fails to
address. See id. (citing Jyachosky v. Winter, Civil Action No.
04–01733 (HHK), Civil Action No. 04–01734 (HHK), Civil Action
No. 05–00239 (HHK), Civil Action No. 05–00271 (HHK), Civil
Action No. 05–02251 (HHK), 2006 WL 1805607, at *4 n.3 (D.D.C.
June 29, 2006)). The reasoning also relied on the plain text of
Title VII’s special venue provision, which provides that “‘[i]f
the plaintiff brings suit in a jurisdiction that does not
satisfy one of the venue requirements listed in [§ 2000e–
5(f)(3)], venue is improper.’” Id. at *2 (quoting James v.
Booz–Allen & Hamilton, Inc., 227 F. Supp. 2d 16, 20 (D.D.C.
2002)). Justice does not require reconsidering the May 25th
opinion’s reliance on this case.
                               - 5 -


same parties, the same attorneys, the same witnesses, and

similar allegations.”); id. at 3 (“Ms. McLaughlin asks this

Court to reconsider its decision, which ultimately permits

Defendant to engage in the most shameless form of forum

shopping, with absolute impunity.”)    These arguments were

considered and found not to be dispositive in the first

instance.   See McLaughlin v. Holder, Civil Action No. 11-1868

(RWR), 2012 WL 1893627, at *4 (D.D.C. May 25, 2012).   Federal

Rule of Civil Procedure 12(h) provides that the defense of

improper venue is waived if not asserted in an initial

responsive pleading.   Fed. R. Civ. P. 12(h).   Defendant’s

failure to challenge venue in the purportedly related case does

not render venue proper in the present case, regardless of the

rationale behind defendant’s different litigation strategies in

the two cases.   Accordingly, it is hereby

     ORDERED that the plaintiff’s motion [13] for

reconsideration with respect to the defendant’s motion to

dismiss, or in the alternative to transfer be, and hereby is,

DENIED.

     SIGNED this 3rd day of July, 2012.


                               __________/s/_______________
                               RICHARD W. ROBERTS
                               United States District Judge